KNAPP, Circuit Judge
(dissenting). I cannot concur in holding it lawful to haul a car which has been equipped with power brakes, when such brakes are unused and unusable, because not in good order. Such a construction of the law seems to me unwarranted by its terms and clearly opposed to its spirit and purpose. It is a matter of common knowledge that the power brake requirement has not been extended to all cars, because a considerable number of them, too good and too much needed to be withdrawn frorq service, cannot be equipped without prohibitive expense. The initial act of 1893 required a “sufficient number” of power-braked cars to enable the engineer to control a train without the use of hand brakes. In 1896 a minimum of 50 per cent, was imposed, and this minimum has been increased by the Commission, under grant of authority, first, in 1906, to 75 per cent., and later, in 1910, to 85 per cent. But nowhere in the language or legislative history of these enactments and orders do I find any indication of an intent to'allow the commercial movement of cars provided with power brakes, when such brakes are not used because out of order or for other reasons. Every reasonable inference appears to me to the contrary. The hauling in each train of a certain percentage, reduced gradually from 50 to 15, of cars not so equipped and used has been permitted, not to cover power-braked cars whose brakes are defective and unworkable, but to keep in needed use a class of cars that cannot as a practical matter be provided with the power-brake appliance. In other words, the percentage exemption includes, in my judgment, and was intended to include, only the older type of hand-braked cars which for one cause and another are not convertible *53into power-braked cars, but which i'n the public interest ought not to be taken out of service.
A car equipped with power brakes, whether originally or by alteration, is in the class of power-braked cars to which the statute applies ; and I cannot believe that such a car ceases to belong to that class when and because its power brakes are out of order. Surely the defective condition of its power brakes does not make it in any sense a hand-braked car, and why, then, should that condition entitle it to claim exemption? To hold that it does is, as seems to me, to limit unduly and beyond the legislative intent the aim and scope of the safety appliance laws, and particularly the train brake provision .in section 2 of the 1903 enactment, which says;
“That, whenever, as provided in said act, any train is operated with power or train brakes, not less than fifty [now eighty-five] per centum of the cars in such train shall have their brakes used and operated by the engineer of the locomotive drawing such train; and all power-braked cars in such train which are associated together with said fifty [now eighty-five] per centum shall have their brakes so used and operated.”
This means, in my judgment, not merely that 85 per cent, at least of the cars in any train must have power brakes “used and operated,” but that all power-braked cars in a given train, however many there may be, must be associated together and used by the engineer, and this necessarily implies that all of them must have their power brakes in an operable condition. So the Commission held in its annual report to the Congress in 1908 (page 43), saying:
“As a result of the requirement of the Master Car Builders’ Association that all cars offered in interchange shall be equipped with power brakes, practically all cars are now so equipped. It necessarily follows, 'therefore, that all such brakes must he in operative condition in order that the law may be complied with. The importance of maintaining all brakes in operative condition is thus clearly apparent; that this has not been done may be due to misapprehension by railway officials concerning the actual requirements of the law.”
It is familiar doctrine that the construction given to a statute by those charged with the duty of executing it is entitled to great respect, and ought not to be overruled without cogent reasons. Edwards v. Darby, 12 Wheat. 206, 6 L. Ed. 603; United States v. Moore, 95 U. S. 760, 763, 24 L. Ed. 588; Brown v. United States, 113 U. S. 568, 571, 5 Sup. Ct. 648, 28 L. Ed. 1079; Heath v. Wallace, 138 U. S. 582, 11 Sup. Ct. 380, 34 L. Ed. 1063; Delano v. United States, 220 Fed. 635, 136 C. C. A. 243.
The construction put upon this law by the Commission, which I believe to be correct, seems fully supported by two recent decisions of the Sixth Circuit Court of Appeals, Pennsylvania Co. v. United States, 241 Fed. 824, 154 C. C. A. 526 and B. & O. S. W. Ry. Co. v. United States, 242 Fed. 420,-C. C. A. -and by numerous cases therein cited. I am of opinion that the commercial hauling of, cars equipped with power brakes, when such brakes are out of order and unused, is a violation o.f the Safety Appliance Acts, and I must therefore vote to reverse the judgment.